Citation Nr: 1713860	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas.


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was previously before the Board in November 2013, at which time the Board found that new and material evidence had been received to reopen the Veteran's claims for entitlement to service connection for a low back disorder, an acquired psychiatric disorder, and bilateral hearing loss.  The Board remanded the claims for additional development.  The Board remanded these claims again for additional development in June 2016.  They now return for appellate review. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's spina bifida clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

2.  The Veteran's low back disorder, other than spina bifida, did not manifest in active service and was not incurred or aggravated in active service.  Neither a continuing back disability nor arthritis were shown in service or until many years thereafter. 

3.  The Veteran's acquired psychiatric disorder, including major depressive disorder, did not manifest in active service and was not incurred or aggravated in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.     38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent rating decision and SSOC. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In this regard, the Veteran reported that he treated after discharge in 1968 with a Dr. Rushing in Texarkana, Texas, for lower back pain.  Dr. Rushing, however, was not able to be located and the Veteran was not able to provide an accurate address for Dr. Rushing.  Accordingly, further efforts to obtain these records are not warranted.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claims on appeal and the Board finds these examinations adequate.  In this regard, each of the examiners reviewed the claims file, examined the Veteran, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on these claims. D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286   (2012) (the law imposes no reasons-or-bases requirement on examiners).  There are no apparent inconsistencies or ambiguities in the examination reports.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be presumed for certain chronic diseases, including osteoarthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had one of the chronic diseases listed in 38 C.F.R. § 3.309(a) during service or during an applicable presumption period and still has that chronic disease, service connection will be established.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic disease during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.30 (b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established with evidence demonstrating (1) that a condition was noted during service; (2) post- service continuity of the same symptomatology and (3) a nexus between the present disability and the post-service symptomatology.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Evidence of a chronic condition must be medical, unless it relates to a condition that may be identified based on lay observation alone.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Low Back Disorder

The Veteran states that his current back disability is related to an injury sustained in service in 1967.  Specifically, as reflected in the July 2016 VA examination report, the Veteran states that during service he fell backward while connecting a trailer to a large truck, and felt a pop in his back.  He stated that he was evaluated and prescribed medication.  He did not recall any further treatment during service.  For the following reasons, the Board finds that service connection is not established. 

At entrance into active service, the Veteran indicated in a November 1966 report of medical history that he had a history of recurrent back pain and that he had previously injured his back while playing baseball.  The November 1966 induction examination reflects that he had a normal spine on clinical evaluation.  The Veteran treated for back pain twice in 1967.  He first presented with a cold and a back ache in September 1967.  He had a fever of 102 and was admitted into the dispensary.  He presented two weeks later that same month with complaints of tenderness and pain in his lower back.  He was provided a bed board, medication and advised to refrain from heavy duty.  No reference is made to an injury in these records.  In the September 1968 report of medical history at separation, the Veteran indicated that he did not suffer from recurrent back pain.  His September 1968 separation examination report indicated that he had a normal spine on clinical evaluation.  The Veteran signed a November 1968 statement that he had undergone a separation examination in September 1968, more than three working days prior to departure from the place of separation, and that there had been no change in his medical condition.  

The Veteran states that he did not participate in his separation examination and that the records have been falsified.  The Board does not find this statement to be credible.  There is no indication that the separation examination was falsified.  The fact that the service treatment records include a separation examination report carries more weight than the Veteran's unsupported assertion in support of a claim for benefits that he did not undergo an examination at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, although not necessary to this determination, the service treatment records include a November 1968 signed statement by the Veteran acknowledging that he had undergone a separation examination, which further weighs against the credibility of his recent assertion that he did not.  Accordingly, the Board finds that the separation examination report is authentic and based on findings made on examination.  

The Veteran stated at the July 2016 VA examination that his back pain persisted after service, and intensified in the early 1990's.  He states that soon after discharge he was treated for lower back pain in 1968 by a Dr. Rushing in Texarkana, Texas.  Dr. Rushing, however, was not able to be located and the Veteran was not able to provide an accurate address for this physician. 

The earliest documentation of post-service back problems is an April 1992 VA examination report, which reflects that the Veteran presented with lower back pain.  At this time, he stated that his back problems began in 1967, when he injured his back hooking up a trailer.  He told the examiner that after the 1967 incident his back complaints improved, but he had minor recurrent episodes of low back pain ever since.  The Veteran complained of occasional episodes of low back pain usually brought on by strenuous activity.  An X-ray showed minimal displacement of the L3 under L2 vertebral body and spina bifida at S1.  The Veteran was diagnosed with a lumbosacral sprain.  The examiner stated that the Veteran was, at that time, "essentially normal to clinical examination."  Notably, the April 1992 VA examination was conducted after the Veteran submitted a March 1992 service connection claim for a back condition.  Prior to this claim, and for many years after it was denied in a June 1992 rating decision, the Veteran did not report or seek treatment for back problems, apart from his unsupported assertion that he was seen in 1968 for back pain. 

Subsequently, the VA treatment records show that the Veteran did not seek treatment for back pain or report a history of back problems until May 2008.  Specifically, a medical history provided by him in January 1994 did not include reference to a back injury or treatment for back pain or problems.  An August 2003 record shows that he was seen for gastrointestinal pain.  Back pain or symptomatology was not listed in his past medical history.  He denied having limitations on his activity.  He presented in December 2004 for a complete physical, and did not report back pain or symptomology at that time.  A list of medical conditions in that record does not include back problems or conditions.  He again presented in July 2005 for a physical and did not report lower back complaints at that time, and lower back symptomology was not listed in his past medical history.  

The next mention of back problems is not until a May 2008 VA treatment record, which reflects that the Veteran presented with back pain located in his lower back and hip.  He reported having difficulty walking long distances and sitting for long periods of time.  He had tenderness to palpation.  An X-ray of his lumbar spine showed L2-L4 narrowing with bony spurs.  His alignment and posterior lumbar compartment were within normal limits.  It was noted that the back and hip pain was of uncertain etiology.  He was prescribed medication and given a consult to a spine clinic.  

In June 2008 the Veteran was examined at the VA spine clinic for chronic lower back pain.  He related his pain to an injury he incurred in service.  He reported having left low back pain which increased and radiated to his right side.  The Veteran reported using a cane for many years due to gout.  A June 2008 MRI showed degenerative changes in his lumbar discs.  He was diagnosed with lumbar radiculopathy, chronic lower back pain, and degenerative disc disease.  The Veteran began a course of lumbar steroid injections at that time, discontinuing the injections in 2010.  

A VA MRI performed in June 2010 showed that the Veteran's lumbar spine had normal configuration.  All of his lumbar discs were slightly desiccated, with mildly decreased height.  The test, however, was affected by motion during the scan.  An MRI performed in March 2011 showed multilevel disc desiccation with moderate to severe left and moderate right neural foramen stenosis at L5-S1.  Bilateral mild neural foraminal stenosis at L4-L5 was also found with the left greater than right.  There was also mild spinal stenosis at L4-L5.  In June 2011 the Veteran was referred to chiropractic care for his lumbar spine pain.  A March 2012 VA treatment record indicated that the Veteran had been seen in neurosurgery for mild degenerative joint disease and had declined surgery, invasive procedures or physical therapy, opting for medicinal treatment of his lower back pain.

At a January 2014 VA examination the Veteran reported that he had been experiencing chronic, intermittent, progressively worsening mechanical low back pain since spraining his back while on active duty in the summer of 1967.  He stated he was treated conservatively.  He denied any invasive treatment or hospitalization.  He stated that upon separating from the Army his chronic low back pain was treated conservatively, including with physical therapy and chiropractic manipulation.  He stated that he received lumbar epidural corticosteroid injections intermittingly from 2006 to 2010.  He denied any other invasive treatment or hospitalization.  He was diagnosed with low back pain, lumbar spondylosis and spina bifida at S1.

At the July 2016 VA examination the Veteran reported that his lower back pain began in service due to an injury, but that it did not become significant until 1995.  He denied having back pain prior to service.  He reported receiving lumbar spine epidural injections until 2009.  He reported constant low back pain with radiation into the lower extremities, right greater than left.  He reported having difficulty standing and walking for any period of time and also reported tingling and numbness in his lower extremities, right greater than left.  He stated he had not had physical therapy, chiropractic treatments or surgery.  He was diagnosed as having degenerative arthritis of the lumbar spine and spina bifida.  

After examination of the Veteran and review of the Veteran's claims file, the July 2016 examiner opined that the Veteran's lower back pain and symptoms were due to degenerative disease related to age and obesity.  The examiner stated that the lower back symptoms felt by the Veteran were neither a result of spina bifida nor related to the Veteran's episode of back pain while in service.  With regard to the Veteran's degenerative arthritis of the lumbar spine, the examiner stated that it was less likely than not that it was etiologically related to the symptomatology noted in service, as there was no documentation of continuation of symptoms and treatment from the time he left service to the initiation of treatment in the 1990's.  Rather, the examiner concluded that it was due to aging and obesity.  The examiner did not find a relationship between the Veteran's lower back disorder and his service. 

The preponderance of the evidence weighs against a link between the Veteran's current low back disorder and his back pain in service.  Initially, the Board notes that the Veteran has been diagnosed with spina bifida occulta at S1, which the VA examiner found was a congenital condition that pre-existed active service.  Thus, because it was not noted at entrance, the issue is raised as to whether the evidence sufficiently shows that it pre-existed and was not aggravated by active service.  In this regard, every veteran in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §1111 (West 2014).  

To rebut the presumption of soundness VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

Here, spina bifida occulta was not listed on the Veteran's 1966 induction examination.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence that the disease existed prior to service and was not aggravated by service.  The July 2016 VA examination report specifically stated that it was clear and unmistakable that the Veteran entered service with spina bifida.  Further, the examiner stated that it was clear and unmistakable that the Veteran's spina bifida was not aggravated beyond its natural progression by active service.  The examiner explained that that the spina bifida occulta is a congenital defect of the bone of the vertebra at S1, and thus it was clear and unmistakable that the Veteran entered service with this condition.  The examiner also explained that the spina bifida occulta was not aggravated beyond its natural progression during service because the Veteran had no back complaints at the time of separation.  The examiner also explained that the Veteran's current symptoms were not due to spina bifida occulta, but rather were the result of degenerative disease related to aging and obesity. 

The VA examiner implied that the Veteran's spina bifida may potentially change by stating that it was not aggravated beyond its natural progression during service.  Accordingly, the Board will assume for the purposes of this decision that it qualifies as a congenital disease rather than a defect.  By definition, congenital defects are static in nature-they cannot improve or worsen-and do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  By contrast, congenital diseases may worsen or improve, and are not excluded from the types of disabilities that may be service connected.  See id.  Thus, because the examiner implied that it may change, the Board finds that the Veteran's spina bifida is a congenital disease that may qualify for service connection rather than a static defect, notwithstanding the examiner's use of the word "defect." 

The congenital nature of a condition can rebut the first prong of the presumption of sound condition.  "In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary."  O'Bryan, 771 F.3d at 1381.  Moreover, the government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition."  Id. (internal citation omitted). 

In this case, the July 2016 VA examiner concluded that the clear and unmistakable evidence showed that the spina bifida pre-existed and was not aggravated by active service, explaining that there was no increase in disability beyond its natural progression.  

Accordingly, the Board finds that the presumption of sound condition is rebutted with regard to the Veteran's spina bifida.  Therefore, service connection for spina bifida must be denied.  See Wagner, 370 F.3d at 1096.  

In the alternative, the evidence does not show that the Veteran's spina bifida manifested during active service, and thus the provisions governing the presumption of sound condition do not come into play.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  Specifically, the Veteran's spina bifida was not diagnosed during service or mentioned in the service treatment records.  The VA examiner did not relate the Veteran's back symptoms during service to spina bifida, and thus they do not evidence its manifestation at the time.  Moreover, throughout the course of the Veteran's decades of treatment for his low back disorder, none of his medical providers have attributed his lower back pain or symptoms to his spina bifida.  Accordingly, the evidence does not show that the Veteran's spina bifida manifested during service.  Moreover, his spina bifida has not been linked to disease or injury incurred or aggravated in service, including his in-service back symptoms.  Consequently, service connection is not established for this diagnosis.  See 38 C.F.R. § 3.303.  

With regard to the Veteran's diagnosed arthritis of the lumbar spine, the presumption of service connection for arthritis that manifests to a compensable degree within one year after service separation does not apply.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2016).  

Specifically, the preponderance of the evidence shows that the Veteran's lumbar spine arthritis was neither diagnosed in service nor developed to a compensable degree within one year of separation.  The service treatment records show that the Veteran was not diagnosed with arthritis while in service.  The Veteran's episode of lower back pain in 1967 was not determined at that time to be arthritis.  Further, the Veteran was not diagnosed with arthritis until 2008.  The clinical examinations and X-ray performed prior to 2008 show that the Veteran had yet developed arthritis or degenerative disease in his spine.  Specifically, the 1992 examination showed only minimal displacement of his L3 vertebrae, with no diagnosis of arthritis or degenerative disease.  Furthermore, the 2016 VA examiner specifically stated that the Veteran's arthritis was less likely than not related to the symptomatology noted in service.  Thus, the medical evidence indicates that the Veteran did not have any complaints, symptoms, findings, or diagnosis of arthritis either in service or within a year after service separation.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection for arthritis of the lumbar spine is also not established based on a chronicity during service or a continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  As discussed above, the evidence shows that arthritis was not diagnosed during service.  The Veteran complained of lower back tenderness and pain over a during a brief period in 1967, with no further complaints shown during the remainder of his service.  The September 1968 separation examination found no clinical abnormalities of the spine.  Moreover, the Veteran did not report recurrent back pain at separation, as reflected in the report of medical history.  Although not necessary to this determination, the Board notes as an independent finding, and in the alternative, that the 1992 X-ray study did not show arthritis, which would indicate that arthritis was also not present during service.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As there is no such evidence, and as the preponderance of the evidence shows that arthritis did not manifest in service or until years later, chronicity during service is not established.  See 38 C.F.R. § 3.303(b).  

Continuity of symptoms is also not established.  The Veteran is competent to report his symptoms of recurrent back pain.  Moreover, the absence of contemporaneous records does not in itself render lay testimony not credible, although it may weigh against the credibility of testimony in conjunction with other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Boards also notes that evidence of treatment is not required to establish continuity.  See id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Nevertheless, the Veteran's lay testimony is not sufficient in itself to establish continuity of symptoms for purposes of service connection under 38 C.F.R. § 3.303(b). 

In this regard, the service treatment records show that the Veteran did not report recurrent back pain at separation, and that his spine was found to be normal on clinical evaluation at that time.  

Thereafter, there is no documentation of back pain until the April 1992 VA examination report, which is more than twenty years after separation, at which time the Veteran stated that he had occasional episodes of low back pain ever since service brought on by strenuous activity.  The examiner found that the Veteran's back was, at that time, "essentially normal to clinical examination."  As noted above, the VA examination was conducted to develop the Veteran's March 1992 service connection claim for a back condition.  His assertion of recurrent episodes of back pain ever since service at the April 1992 VA examination thus has little probative value as reliable evidence in terms of establishing continuity, as he had an incentive to misrepresent the facts in support of a claim for benefits.  Indeed, subsequent VA treatment record spanning a course of many years show that the Veteran did not report or seek treatment for back problems, but was seen for a number of other conditions.  It was not until May 2008, over fifteen years after the April 1992 VA examination report and about forty years after separation from service in November 1968, that the Veteran began consistent treatment for lower back pain and was diagnosed with arthritis.  

Accordingly, taken together, the preponderance of the evidence weighs against the Veteran's lay statements asserting a continuity of symptomology ever since service.  Moreover, and in the alternative, the July 2016 VA medical opinion shows that the Veteran's degenerative arthritis and associated symptoms are due to "intercurrent" causes unrelated to service, namely aging and obesity, and are not linked to his in-service symptoms.  See 38 C.F.R. § 3.303(b).  This opinion carries more weight than the Veteran's statements on this issue, which were only made in the context of supporting a claim for benefits.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating that the Board may discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Thus, service connection for arthritis of the lumbar spine is not established based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b). 

Finally, the preponderance of the evidence weighs against a direct link between the Veteran's current lumbar spine disability and his in-service symptoms.  The most probative evidence shows that the Veteran's low back disability is not related to his in-service symptoms or reported injury.  The service treatment records show treatment for the Veteran's back only during a brief period in 1967.  There was no evidence of a chronic condition or diagnosed pathology during active service, as discussed in more detail above and as found by the July 2016 VA examiner.  Moreover, the Veteran denied recurrent back pain at separation, and his spine was clinically evaluated as normal at that time.  

The July 2016 VA medical opinion constitutes probative evidence weighing against a link between the Veteran's current low back disability and his period of service.  The examining physician reviewed the claims file, discussed pertinent evidence, and supported the conclusion reached with a complete rationale, explaining that the record did not show a chronic low back condition during service or for many years after service separation, and that the 1967 injury and complaints were not the cause of the Veteran's current disability, which was more likely due to aging and obesity. 

There are no medical opinions of record that support a link between the Veteran's current low back disability and his period of service.  The medical evidence which directly addresses the question of the etiology of the Veteran's low back disability directly states that the disability was not caused by or related to service.  

The Board has considered the Veteran's opinion that his current low back disability is related to service, but finds that it lacks probative value and is outweighed by the VA medical opinions finding against a link to service.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of the Veteran's low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  In this regard, a lay person cannot observe through the senses alone whether pathology identified on diagnostic imaging is linked to injury or symptoms that occurred years earlier, as there is no obvious or readily apparent cause-and-effect relationship.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his in-service symptoms or injury.  

Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Further, the evidence of record, including the Veteran's statements, was considered by competent medical professionals, who concluded that the Veteran's current low back disability was not linked to service.  These medical findings outweigh the Veteran's lay statements on the matter.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Depressive Disorder

The Veteran states that his psychiatric disorder, which has been diagnosed as major depressive disorder, has been present ever since he was drafted into active service.  For the following reasons, the Board finds that service connection is not established. 

The service treatment records do not show that a psychiatric disorder or symptoms manifested during service.  Specifically, although the Veteran reported a history of nightmares in the report of medical history at entrance, the November 1966 entrance examination reflects a normal psychiatric evaluation.  Similarly, the September 1968 examination report, conducted shortly before separation, reflects a normal psychiatric evaluation.  The Veteran did not report recurrent nightmares or other psychiatric symptoms in the September 1968 report of medical history.   

The earliest record of treatment for depression is dated in January 1994, which reflects that the Veteran presented with depressed mood, low energy, insomnia, loss of interest, anhedonia, and poor concentration.  He was diagnosed with depression and prescribed medication.  At that time, he reported that he had been depressed for the past five years.  In April 1994, the Veteran was diagnosed with chronic major depressive disorder.  The Veteran this time reported that his symptoms were present since being drafted.  He was prescribed medication.  

A January 2014 VA examination report found that the Veteran had a major depressive disorder manifested by depressed mood, memory loss, and feeling sad and worthless.  The Veteran reported that he had been treating for depression at VA since 1993 and had not had any mental health treatment at any facility prior to that time.  The Veteran stated that he did not have mental health treatment during his time in service.  He also stated that he had not worked since the middle 1990s (about 1993/1994) after receiving a misdirected injection into a sciatic nerve causing permanent disability.  He further reported that during this time his working music career ended due to a breakup of his band.

The examiner reviewed the Veteran's claims file and found that there were no complaints of depression or any other mental illness symptoms during service.  The examiner stated that based on the Veteran's service treatment records there was no indication that he had a depressive disorder or symptoms of depression during his service.  The examiner found that the Veteran's depressive disorder was not caused by or related to his draft status or military service.  Rather, the examiner found that the Veteran's depressive disorder was most likely related to post-service factors occurring around 1993 or 1994, including the reported misdirected injection and the dissolution of his performing band which had been the source of his livelihood and which resulted in ongoing unemployment, and not related to the Veteran's service.  In this regard, the examiner noted that these post-service events coincided with the approximate time of the Veteran's beginning of treatment for depression.  

While the Veteran is competent to report his symptoms, his bare assertion in support of a claim for benefits that he has had depression during and ever since active service is not sufficient to establish service connection.  In this regard, because depression is not defined as a psychosis or chronic disease, service connection cannot be established solely based on chronicity during service or a continuity of symptomology after service separation.  See 38 C.F.R. §§ 3.309(a), 3.384 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Rather, a medical link or nexus to disease or injury incurred or aggravated during service must be shown by competent evidence.  

The separation examination report and report of medical history weigh against the credibility of the Veteran's statement that his depression manifested in service and has been present ever since, as they show a normal psychiatric evaluation and that he denied a history of psychiatric symptoms at that time.  For the same reason, they outweigh the statement transcribed in the April 1994 treatment record asserting that he has had chronic symptoms of depression ever since he was drafted into active service.  The fact that he initially reported in January 1994 that his depression had been present for five years also weighs against the credibility of his later statement that it had been present ever since service.  The January 2014 VA medical opinion constitutes probative evidence weighing against a link to service, as it represents the informed conclusion of an objective medical professional who reviewed the record, and is supported by a complete explanation. 

The Board has considered the Veteran's opinion on this issue.  Lay persons may be competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, the etiology of the Veteran's depressive disorder, falls outside the realm of common knowledge of a lay person, as it is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to report his symptoms, he does not possess the experience or training needed to determine whether his depressive disorder is medically linked to disease or injury incurred or aggravated in service.  Consequently, his opinion on this issue is not competent medical evidence and thus lacks probative value.  It is outweighed by the VA examiner's more persuasive opinion finding against a link to service.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, including major depressive disorder, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 
ORDER

Service connection for a low back disorder is denied.

Service connection for an acquired psychiatric disorder, including major depressive disorder, is denied.


REMAND

The service connection claim for bilateral hearing loss must be remanded for additional development prior to appellate review.  Although the Board sincerely regrets the delay, such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration. 

The November 1966 service induction examination report shows hearing loss on audiometric testing at entrance into active service.  See 38 C.F.R. § 3.385 (2016).  The September 1968 separation examination report reflects normal hearing on audiometric testing.  The Board finds this examination report to be accurate, notwithstanding the Veteran's assertion that it was falsified.  The earliest post-service documentation of hearing loss is an August 2008 VA treatment record, which reflects that audiometric testing showed hearing loss in both ears.  

In April 2011, the Veteran underwent a VA audiological examination in connection with this claim.  In the examination report, the examiner stated that he was not able to render an opinion regarding the Veteran's hearing loss because of the "contradictory" nature of the entrance and separation audiograms, and because the Veteran stated that the separation examination report was fabricated.  However, the Board finds that the separation examination is accurate.  Moreover, the examiner did not explain why the entrance and separation audiograms are "contradictory," when they simply seem to indicate an improvement in the Veteran's hearing between entrance and separation.  Thus, it is not clear to the Board what information is missing that would enable a non-speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The Board also notes that the Veteran denied post-service recreational noise exposure at the April 2011 VA examination, but later sought a hearing test because he played in a band and was exposed to loud music regularly, according to an October 2013 VA treatment record.

Because the VA examiner's explanation for not being able to render an opinion on this issue is insufficient in light of the record, a remand is required to obtain the necessary medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This opportunity should also be taken to obtain a copy of the August 2008 VA audiogram.  The August 2008 VA treatment record refers to this audiogram, but the audiogram itself is not in the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the August 2008 VA audiogram and associated it with the claims file. 

2.  Obtain a VA medical opinion as to the likelihood that the Veteran's bilateral hearing loss is linked to disease or injury incurred or aggravated during active service.  The examiner should review the claims file and should note that review in the report.  

The examiner should assume, for purposes of the examination, that the Veteran's service treatment records and audiological examinations are authentic and accurate, including the separation examination report.  In addition to reviewing the service treatment records, the examiner should review the August 2008 VA audiogram, the April 2011 VA audiological examination report, and the October 2013 VA treatment record.   

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to any disease, injury, or event during service.  The examiner should consider the Veteran's statements regarding his in-service and post-service noise exposure.  The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


